Deutsche Bank Natl. Trust Co. v Bucicchia (2021 NY Slip Op 02133)





Deutsche Bank Natl. Trust Co. v Bucicchia


2021 NY Slip Op 02133


Decided on April 7, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2019-03203
2019-03204
 (Index No. 607150/15)

[*1]Deutsche Bank National Trust Company, etc., respondent, 
vRebecca Bucicchia, et al., appellants, et al., defendants.


Harvey Sorid, Uniondale, NY, for appellants.
McCabe, Weisberg & Conway, P.C. (Greenberg Traurig, LLP, New York, NY [Ryan Sirianni and Patrick G. Broderick], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Rebecca Bucicchia and Philip Bucicchia appeal from (1) an order of the Supreme Court, Suffolk County (Thomas F. Whelan, J.), dated December 17, 2018, and (2) an order of the same court dated January 8, 2019. The order dated December 17, 2018, after a nonjury trial, struck those defendants' answer and directed the plaintiff to submit a proposed order of reference. The order dated January 8, 2019, insofar as appealed from, upon the order dated December 17, 2018, appointed a referee to compute the amount due to the plaintiff.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders dated December 17, 2018, and January 8, 2019, must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (Deutsche Bank Natl. Trust Co. v Bucicchia, ___ AD3d ___ [Appellate Division Docket No. 2019-06865; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; Sparta GP Holding Reo Corp. v Lynch, 186 AD3d 893).
MASTRO, A.P.J., RIVERA, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court